 GOODWATERNURSING HOME149Goodwater Nursing Home,Inc.andLillieH. Russell.Case 10-CA-11171January 12, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDJENKINSOn September 5, 1975, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding.Thereafter,Respondent filed excep-tions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,2 and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Goodwater NursingHome, - Inc.,Goodwater,Alabama, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.ceeding under Section 10(b) of the National Labor Rela-tionsAct, as amended,was heard pursuant to due noticeon July 8,1975, at Alexander City, Alabama.The charge was filed on March 20, 1975,and an amend-ed charge was filedon April 29, 1975. Thecomplaint inthismatter was issued on May 28,1975. Theissues concernwhether the Respondent has violated Section 8(a)(1) of theAct by refusing to hire Lillie H. Russell on and after Feb-ruary 1, 1975.All partieswere afforded full opportunity to participatein the proceeding.Briefs have beenfiled bytheGeneralCounsel and the Respondent and have been considered.Upon the entire record in the case and from my observa-tion of the witnesses, I herebymake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe facts herein are based on the pleadings and admis-sions therein.Goodwater Nursing Home, Inc., the Respondent, is, andhas been at all times material herein, an Alabama corpora-tion with an office and place of business located at Good-water, Alabama, where it is engaged in the operation of aproprietary nursing home which provides resident care foraged and infirm persons. Respondent, during the past cal-endar year, which period is representative of all times ma-terial herein, received gross revenues in excess of $100,000.During calendar year 1974, Respondent received paymentsof approximately $168,000 from Medicaid, a program ad-ministered by the United States Department of Health,Education and Welfare.As conceded by Respondent and based on the foregoing,it is concluded and found that the Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.'The Respondent has requested oral argument.This request is denied asthe record and exceptions adequately present the issues and the positions ofthe parties2 The Administrative Law Judge properly considered the testimony relat-ing to the statements made by Respondent's deceased former administrator,Fletcher Swindall The Board has long held that statements attributed todeceased persons may be considered,although such testimony is carefullyscrutinizedSeeDaniel A. Donovan,Charles Brennick and John Brennick,Co-Partners doingbusinessunder the trade name and style of Daniel A Dono-van d/b/a New Fairview Hall Convalescent Home,206 NLRB 688, 701(1973), andSam Wallick and Sam K Schwalm, d/b/a Wallick and SchwalmCompany, etal.,95 NLRB 1262, 1263 (1951), enfd.198 F.2d 477 (C A. 3,1952). Furthermore,the credited testimony regarding the conversation be-tween Attorney William Densen and Assistant Administrator Robbinsclearly establishes that Robbins refused to consider Russell for employmentbecause of Robbins' belief that Russell had engaged in protected concertedactivity in the past and therefore fully supports the 8(a)(1) violation foundby the Administrative Law JudgeDECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-11.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-'1.LillieH. Russell2 was formerly employed by the Re-spondent as a nurses aide from on or about December 10,1969, until on or about June 10, 1973.Around mid-April to the last of April 1973, some ofRespondent's employees engaged in discussions concern-ing the obtaining of a raise.During this period of time, mid-April to the last of April1973,Russell's involvement in such activity, describedabove, was extremely limited. Thus, on one occasion dur-ing the time period previously described, Russell was askedby a fellow employee, unidentified otherwise, to sign a peti-iThe facts are based on a composite of stipulations and the creditedaspects of the testimony of Russell, Thomas, and LeveretteThe critical issue in this case is whether the Respondent has refused toemploy Russell on and about February 1, 1975, and-thereafter because sheengaged in protected concerted activities, or ,Respondent so believed, in1973.222 NLRB No. 32 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to get a raise. Russell told such employee that shewould not sign the petition. Russell, however, suggested tosuch employee that all of the employees get together withMr. Fletcher Swindall (Respondent's administrator) andthat maybe they could' work something out abouta raise.On the same day, either before Russell's conversationwith the unidentified employee or after such conversation,Administrator Fletcher Swindall spoke to employee Thom-as about Russell. What was said by Swindall is revealed bythe following credited excerpts from Thomas' testimony.3A. So he told me, he was talking to me-Q. This is Fletcher Swindall?A. He said he was going to turn her around at thedoor.Thomas also credibly testified that on the same daySwindall made another remark about Russell. Whether thisremark was made at the same time that Swindall said hewould turn Russell around at the door, or later in the eve-ning, is not clear. The remark made by Swindall is revealedby the following credited excerpts from Thomas' testimo-nyA. He said, "She wouldn't get nary another job nowhere else, especially right away."Q.When did he say that?A. The same evening he was talking to me.On thesame-day and following Administrator FletcherSwindall's remarks to Thomas concerning turning Russellaround at the door, Russell spoke to a small group of em-ployees, one of whom was Thomas. At such time the smallgroup of employees were leaving from work as-Russell wascoming to go to work. What occurred is revealed by thefollowing credited excerpts from Thomas' testimony.A. Mrs. Russell, and she stopped and asked us if wewere going to be at the meeting and I said meetingwhere and she said, "You haven't heard about it."And Isaid, "No." And she said that we were going toask for a raise and I said, "Well, I didn't know nothingabout it," and so we just went on.On the same day as the foregoing conversations and fol-lowing the same conversations, Administrator FletcherSwindall spoke to Russell, accused her of having stirred theemployees- up concerning a raise, and told her she shouldfind a job elsewhere.Shortly thereafterRussell was transferred from shifthours of 3 p.m. to 11 p.m. to hours from 7 a.m. to 3 p.m.Russell was also told by her supervisor that she should nottalk to other employees. Russell worked until sometime ap-parently after mid-May, took a vacation for 15 days, re-3 Fletcher Swindall died on or about January 31, 1974 The Respondentcontends that the testimoify--by Thomas, by Russell, and the testimony byDensen relatingin effect directly or indirectlyto statementsby Swindall isinadmissiblebecause of Alabama's DeadMan Statute(Code of Alabama,Title 7, §433).Assumingsuch statute to have evidentiary effect in this pro-ceeding, I am persuaded that the testimony of Thomasand Densenis clear-ly admissible within the purview of the statute However,Rule 601 of theFederal Rules of-Evidence, approved January 2, 1975, and effective on July1, 1975, controls the question of admissibility of such evidenceand warrantsthe receipt and consideration of all of the testimony alluding tostatementsby Fletcher Swindall.turned and worked for several days, and resigned her jobon June 10, 1973.At the time that Russell resigned her job on June 10,1973, she told Administrator Fletcher Swindall 4 that herewas the resignation he wanted and handed him a writtenresignation in a sealed envelope.The written resignation was to the following effect:June 10, 1973TO WHOMIT MAY CONCERN.I,LILLIE H RUSSELL, DUE TO WORKING CONDITIONS, AND AT THEREQUEST OF MR FLETCHER SWINDALL, I RESIGN MY JOB I WASTAKEN OFF MY REGULAR JOB, WHICH WAS THE 3 TO 11 SHIFT,BECAUSE OF A RUMOR THAT I WAS TRYING TO GET ALL THE EM-PLOYEES TO MEET WITH MR SWINDALL TO TALK OVER A RAISE INSALARY, WE HAD NOT HAD ONE IN THREE YEARS MR SWINDALLWAS VERY ANGRY WITH ME AND I WAS TOLD TO LEAVE, THAT HETHOUGHT IT WAS BEST.IN OTHER WORDS I WAS FIRED AS I SEE IT,ALL THE BLAME WAS ON ME, ALTHO, I WAS NOT THE HEAD OF IT,BUT, I WENT ALONG WITH THE OTHERS. AS I SEE IT, I AM BEINGMADE AN EXAMPLE OF.2.Background evidence was presented by the Respon-dentrelatingtoincidentsandoccasionswhereinRespondent's nursing supervisor, Leverette, criticized orcounseled Russell during the period of time from Decem-ber 1969, to January 23, 1973.5Background evidence was also presented by the Respon-dent to the effect that Administrator Fletcher Swindall wasconcerned about the "rehabilitation" or saving of Russellas an employee in 1973 and had sought the aid of WilliamResha. Resha was classified as a medical social workerconsultant to the Respondent. Resha's responsibilities in-cluded providing a social and a pschological workup onnew admissions (patients), counseling of patients, confer-ringwith Respondent's officials on personnel problemsthat might be job related, and in providing in-service train-ing.Resha is not, has not been educated as such, and has notbeen trained as a physician. He is not and has not been apsychiatrist. His educational degrees, and 10 years' experi-ence, have been in the related fields of psychiatric socialwork, and social work and psychology. Resha described hisexperience in effect as being 10 years of psychiatric experi-ence working in mental health centers.Resha, at Fletcher Swindall's request, commencingabout 9 months before June 10, 1973, observedRussell'on° Swindall's brother-in-law, Mountcastle, was present at the time.5 I credit Leverette's testimony over Russell's where such testimony is inconflict. I found Leverette to be a completely frank, forthright, and truthfulwitnessAlthough, in general, I found Russell to appear to-be a truthfulwitness, I did not find her to be a completely frank and forthright witnessconcerning complaints or criticism made to her In some respects Russellappeared to be attempting to present her testimony in a light she thoughtfavorable to herself In some respects Russell in her testimony became toomuch of an advocate.In other respects, as to whether she was a "leader" orspokesman,Russell appeared to be meticulous in telling the truth. I notethat I am persuaded that Russell, on her May 31, 1974, application wrotethe word "vacation" as indicating the reason for her leaving Respondent'semployment I find that a comparison of the handwriting on such applica-tion and known specimens of Russell's handwriting establishes that shewrote the word "vacation" on such application I am persuaded that in anattempt to get work in 1974, Russell attempted to avoid reference to the realreason for her having left Respondent's employment in 1973 1 discredit herdenial that she wrote the word "vacation" on such application. GOODWATER NURSING HOMEa few brief and sporadic occasions.Since the time he spentat the Respondent's location was essentially limited, it isclearthat hedid not spend a great deal of time or effortconcerning his observation of Russell. Resha's testimonyrevealed that he was told that Russell had exhibited signsof beingunhappy withthe Respondent.Resha testifiedthat he observed Russell as 'he worked with patients, andthat he spoke to her and observed her on several occasionsduring breaks.Resha's testimony revealedthathe visited the Respon-dent about once a month for about 4 hours, and saw about10 to 1-5 patients per visit.Resha testifiedthathe made the following recommenda-tion to Fletcher Swindall as is revealedby thefollowingcredited excerpts from Resha's testimony.A. Yes,I recommended,number one,that he befair to the employee,document any problems that hewas having with her;number two,that they bebrought to her attention;and number three, after fairwarning if it was not working out to her best and tothe best of the nursing home that I felt that from apersonal and emotional point of view that it would bebest for her not to continue working there.Resha credibly testified to the effect that the recommen-dation,set forth above, was made approximately 5 or 6months before June 10, 1973.6Resha testified to the effect that he was of the opinion,based on his observations,that Russell was not temper-mentally suited to be a nurses aide at the Respondent'snursing home. Resha,however, did-not express this opin-ion to Fletcher Swindall.73.Administrator Fletcher Swindall died on or aboutJanuary 31, 1974.Sometime after the death of Fletcher Swindall,Russellreturned to Respondent's nursing home and made an ap-plication for employment.8Russell first saw her former supervisor,Leverette, andwas told that she no longer handled applications, that Mrs.Robbins handled such applications.6 It is interesting to note that Nursing Supervisor Leverette's last entry ofcounseling to Russell occurred on January 23, 1973, apparently 5 monthsbefore the termination of Russell on June 10, 1973.7I do not credit or believe Resha's testimony relating to his "opinion"thatRussellwas not temperamentally suited to be a nurses aide atRespondent's nursing home. Resha testified, and I believe such testimony,that he was interested in the welfare of patients. The purpose of a nursinghome would appear to be primarily directed to the welfare of its patientsThis being so, if Resha were aware of such problems with Russell, I ampersuaded that he would have formulated such opinion in 1973 and wouldhave communicated the same to Fletcher Swindall. Since he did not do so,I am persuaded that his testimonial opinion is mere rationalization. Further,Resha testified to the effect that he was not saying that Russell was notqualified to be a nurses aide, merely that she was not tempermentally quali-fied to be a nurses aide at Respondent's-nursing home. In sum,I am per-suaded that Resha has strained to appear to be an expert and to have anexpert opinion in this case.The qualityof his testimonial expertness ap-peared unobjective and unreliable8Whether the application involved is the application in evidence in thisproceeding is not clear Russell testified to making three written applica-tions. One application, dated May 31, 1974, is in evidence Russell testifiedthat her latest application was made on May 9, 1975. The General Counsel'sopening statement alluded to an application being made in the winter of1975. No specific evidence, however, was adduced to such fact.151The facts are clear that after filing her application foremployment with Mrs. Robbins, Russell called Mrs. Rob-bins on several occasions and spoke about her application.Russell also later filed another application for employmentwith Mrs. Robbins .9 As of around February 1, 1975, Rus-sellhad been unable to secure employment at theRespondent's nursing home.-The General Counsel apparently attempted to establishthat the Respondent has hired nurses aides followingRussell's application for employment with the Respondentin 1974, and has hired or was seeking to hire nurses aideson or around February 1, 1975. The evidence, however, isinsufficient to so establish. Thus, Thomas, an employeeuntil the last of 1974, testified to the effect that he sawseveral new employees working as nurses aides for a day ortwo at some point of time after _June 10, 1973. Such evi-dence is insufficient to establish that nurses aides werehired on a full-time or permanent basis. Such evidence isalso so imprecise that one would have to speculate as towhen the hirings occurred, whether after June 10, 1973,and before January 31, 1974, or thereafter and until De-cember 31, 1974. A former employee, Griffin, testified tothe effect that around February 1, 1975, she had an occa-sion to speak to Assistant Administrator Robbins abouther (Griffin's) sister'sW-2 form, was questioned concern-ing papers that Robbins needed to fill out concerning anunemployment claim filed by Griffin. According to Grif-fin,Robbins wanted to know why Griffin had quit and ifshe were looking for a job. A few days later Robbins tele-phoned Griffin and wanted to know what date Griffin hadquit.Robbins also asked Griffin if she still wanted workand Griffin told Robbins that she did not. Robbins credi-bly denied that there were openings for work at the timeshe spoke to Griffin. Robbins also denied asking Griffin ifshe wanted a job. I am persuaded from all the facts thatRobbins may have asked Griffin if she wanted a job. How-ever, I am persuaded that such question was related to the"unemployment" forms being filled out and in- effect relat-ed to whether Griffin was unemployed and seeking work. Icredit Robbins' testimony to the effect that there were nojob openings for a nurses aide around February 1, 1975.The overall evidence also fails to reveal that there havebeen any job openings for nurses aides following February1, 1975.B. The Alleged Unfair Labor PracticesAfter Christmas 1974, and prior to January 15, 1975,Russell went to the office of Attorney William Densen anddiscussed her need for employment. At this time or at alater time Russell discussed her belief that in 1973 she had9A May 31, 1974, application form completed by Russell and filed withthe Respondent was received into evidence. This May 31, 1974, applicationwas either the first or second application completed and filed byRussellwith the Respondent. On the May 31, 1974, application form the word"vacation" is written as the reasonRussell leftRespondent's employment in1973. Russell in her testimony disputes that this word is her handwriting Anexamination of the writing on the document and the word "vacation" aswritten on an exhibit, for purposes of the hearing,convincesme that theword as writtenwas inRussell's handwriting. Although Russell was a cred-ible witness as to most of her testimony, I do not find her credible on thepoint involved, nor did I find her credible as to much of her testimonyconcerning complaints about her work. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen asked to seek other employment because ofRespondent's belief that she had engaged in activity intrying to stir employees up to obtain a raise.Around February 1, 1975, Attorney Densen telephonedthe Goodwater nursing home and spoke to Assistant Ad-ministrator Robbins.Densen testified to the effect that the conversation be-tween him and Robbins was as follows:A.Well, it was in the last part of January that Itelephoned Mrs. Robbins at the Goodwater NursingHome and I mentioned to her my objectivein callingand asked if there was a possibility that Mrs. Russellcould obtain employment and Mrs. Robbins, as I re-call the conversation, stated to me by way of tele-phone that there were several or a number of applica-tions on the file and that they were not hiring anybodyat that particular time.And, that she could not hire Mrs. Russell again, orcould not hire her period, because of the position ofthe Swindalls, and she said this position grew out ofMrs. Russell's prior efforts to get a raise for herselfand her fellow employees.Robbins initially testified to the effect that the conversa-tion essentially occurred as described by Densen exceptingthat she did not tell Densen that she could not hireRussellbecause of the position of the Swindalls and that the posi-tion grew out of. Mrs. Russell's trying to get a raise forherself and her fellow employees.Robbins, however, later testified to the effect that, onone of the occasions when Russell talked to her, Russellhad told her of a misunderstanding with Fletcher Swindalland that it was possible that she had told this to Densen.Robbins testified to the effect that she had not beenaware of Russell'spast difficulties and had not had discus-sions with the Swindalls about such problems prior to herconversation with Densen.10 Dr. Jerry Swindall, who suc-ceeded Fletcher Swindall as administrator, testified credi-bly to the effect that he had not had any discussions withFletcher Swindall concerning Russell and the "raise" ques-tion in 1973.Considering all of the facts and the testimonial demean-or of the witnesses, I credit Densen's version of his conver-sation with Robbins over that of Robbins'. I have consid-ered the fact that Densen had a copy of his hearingaffidavit with him when first presentedas a witness. Histestimony, however, at a time when the affidavit was not infront of him was essentially the same as when the affidavithad been in front of him. Densen appeared to be a fullyfrank, forthright, and truthfulwitness.Although there is noevidence that Densen had been retained by Mrs. Russellwhen he made his telephone call to Robbins, I am notpersuaded that if he had been so retained that such retain-mentwould have caused him to falsify facts. I have consid-ered whether Densen could have confused what Russellhad related to him with the remarks by Robbins. Consider-ing the fact, however, as testified to by Robbins, that Rus-sell had related to Robbins details of her misunderstanding10As indicated later, I do not credit Robbins' testimony in such regardwith Fletcher Swmdall and Robbins' testimony to the ef-fect that she could have possibly related the same to Den-sen and all of the testimony and facts,I find Densen'sversion of facts more reliable than Robbins'.Considering all of the facts and the foregoing, I concludeand find that the facts preponderate for a finding that theRespondent, from on or about February 1, 1975, andthereafter, has discriminatorily considered that it wouldnot employ Russellas a nursesaide because of its_ beliefthat she had engaged in protected concerted activity in1973.The facts are clear that Russell engaged in protectedconcerted activity around April and May 1973, that theRespondent believed at such time thatRussellwas a leaderin such activity, and that Respondent at that time was dis-cnminatorily motivated against the employment of Russellbecause of such belief that she had engaged in such pro-tected concerted activity.I am persuaded from all the facts that Nursing Supervi-sor Leverette and others would be aware of AdministratorFletcher Swindall's hostility toward Russell because of hisbelief that she had been a leader in protected concertedactivity in 1973. Under these circumstances, I am persuad-ed that Assistant Administrator Robbins would have beenmade aware of such belief that Russell hadengaged inprotected concerted activity and of Respondent's hostilitytoward her when Russell initially applied for workagain in1974.11Whether such awareness came from the Swindallsor from other supervisors such as Leveretteis not material.Furthermore, even if Robbins had not been aware ofRespondent's past hostility toward Russell because of herengagementin past protected concerted activity, the factscompel a finding that Robbins adopted such hostility fol-lowing Russell's revelation to her ofRussell'sproblemswith Fletcher Swindall.In sum, the preponderance of the facts reveal that theRespondent has violated Section 8(a)(1) of the Act by re-fusingto consider Russell as an applicant for employmenton a nondiscriminatory basis as regards its belief of herengagementin past protected concerted activity.12IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's op-erations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.11 1 credit, however, Dr. Jerry Swindall's denial that he was aware ofRussell's past protected concerted activities or her problems with FletcherSwindall12The facts do not establish that there has been a job opening fora nursesaide during the pertinent time involved herein. It is, however, violative ofthe Act for a respondent to consider the status of an applicant for employ-ment on a discriminatory basis, to in effect have a fixed intention to refuseto hire an employee because she has engaged in protected concerted activi-tyEssentially, the presence or absence of a job opening in such circum-stances is a matter for compliance. See GC Lingerie Corp,146 NLRB 690(1964). GOODWATER NURSING HOME153V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.It having been found that the Respondent has refused toconsider Lillie H. Russell for employment as a nurses aideon a nondiscriminatory basis and without regard for itsbelief that she has engaged in past protected concerted ac-tivity, in violation of Section 8(a)(1) of the Act, it will berecommended that the Respondent offer her employmentin such position of nurses aide as she would have beenhired, if such position has been available and filled prior tothe date of the offer herein referred to, or if such openinghas not occurred prior thereto, consider her for future jobopenings (nurses aide) on a nondiscriminatory basis andwithout regard to belief of her past protected concertedactivity.Itwill also be recommended that the Respondent makeLillieH. Russell whole for loss of earnings, if any, resultingfrom its refusal to consider her for employment on a non-discriminatory basis and without regard to its belief thatshe has engaged in past protected concerted activity.I3Although Respondent through witness, Resha, attempt-ed to establish that Russell was not a suitable employee forreemployment, I reject any contention in such regard. Asindicated, Resha's testimony in such regard was not objec-tive and is not reliable. On the contrary, Resha's own testi-mony establishes that Russell is qualified to be a nursesaide.CONCLUSIONS OF LAW1.Goodwater Nursing Home, Inc., the Respondent, isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.By refusing to consider Lillie H. Russell for employ-ment on a nondiscriminatory basis and without regard forits belief that she has engaged in past protected concertedactivity, the Respondent has violated Section 8(a)(1) of theAct.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 142.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer to Lillie H. Russell immediate employment insuch position of nurses aide as she would have been hired,if such position has been available and filled subsequent toFebruary 1, 1975, or, if such position no longer exists, to asubstantially equivalent position, without prejudice to se-niority or other rights, or if such position has not beenavailable and filled, consider her for employment for anyfuture job openings (nurses aide) on a nondiscriminatorybasis and without regard to its belief that she has engagedin past protected concerted activity.(b)Make Lillie H. Russell whole for loss of earnings, ifany, resulting from its refusal to consider her for employ-ment on a nondiscriminatory basis and without regard toits belief that she has engaged in past protected concertedactivity.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(d) Post at Respondent's nursing home at Goodwater,Alabama, copies of the attached notice marked "Appen-dix." 15 Copies of said notice, on forms provided by theRegional Director for Region 10, after being duly signedby Respondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by Re-spondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any othermaterial.(e)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.13 Earnings to be computed in accord with F.W Woolworth Company,90NLRB 289 (1950); andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).14 In the event no exceptions are filed as provided by Sec. 102 48 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.i5 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."Respondent, Goodwater Nursing Home, Inc., Goodwa-ter,Alabama, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to consider Lillie H. Russell for employ-ment as a nurses aide on a nondiscriminatory basis andwithout regard for its belief that she has engaged in pastprotected concerted activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Lillie H. Russell immediate employ-ment in such position as nurses aide, as she wouldhave been hired, if such position has been available 154DECISIONSOF NATIONALLABOR RELATIONS BOARDand filled subsequent to February 1, 1975, or, if suchposition no longer exists,to a substantially equivalentposition,without prejudice to seniority and otherrights, or if such position has not been available andfilled,consider her for employment for any future jobopenings(nurses aide)on a nondiscriminatory basisand without regard to our belief that she has engagedin past protected concerted activity.WE WILL make Lillie H. Russell whole for loss ofearnings,if any, resulting from our refusal to considerher for employment on a nondiscriminatory basis andwithout regard to our belief that she has engaged inpast protected concerted activity.WE WILL NOT refuse to consider Lillie H.Russell foremployment on a nondiscriminatory basis and with-out regard to our belief that she has engaged in pastprotected concerted activity.WE WILL NOT in .any other manner interfere with,restrain,or coerce employees in the exercise of rightsguaranteed under Section 7-of the Act.GOODWATER NURSINGHOME, INC.